       Case 4:20-cv-00372-AW-MAF Document 5 Filed 09/27/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

TOBIAS L. ROLLE,
      Petitioner,
v.                                                 Case No. 4:20-cv-372-AW-MAF
MARK INCH, as Secretary of Florida
Department of Corrections,
     Respondent.
_______________________________/
         ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the magistrate judge’s July 30, 2020 Report and

Recommendation. ECF No. 3. No objections have been filed. The Report and

Recommendation is now adopted and incorporated into this order. The clerk will

enter a judgment that says, “The § 2254 petition is dismissed for lack of jurisdiction

as a second or successive petition.” The clerk will then close the file.

      SO ORDERED on September 27, 2020.

                                        s/ Allen Winsor
                                        United States District Judge
